DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Response to Amendment
	The amendment filed 05/17/2021 has been entered.  Claims 1-15 remain pending.  Claim 16 has been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185 A1).
	Regarding claims 1-3, 5, and 8-15, Cheng discloses a cooling device (a heat transfer system) comprising electocaloric (EC) polymer composites [0002].  The EC fluoropolymer includes polyvinylidene fluoride-trifluoroethylene-chlorofluoroethylene, polyvinylidene fluoride-trifluoroethylene-chlorotrifluoroethylene, polyvinylidene fluoride-tetrafluoroethylene-chlorofluoroethylene, and polyvinylidene fluoride-tetrafluoroethylene-chlorotrifluoroethylene [0009].  As shown in Figure 1(a), electrodes are disposed on opposite surfaces of the electrocaloric material.  The heat is transferred from at load at one temperature T1 to another 2 [0019].  Figure 2 shows illustrates an EC refrigerator [0022].  An electric power source must be present or provide voltage to the electrodes.  Cheng discloses R2 may include chlorofluoroethylene, chlorotrifluoroethylene, vinylidene chloride, vinyl fluoride and combinations thereof [0009].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an addition polymerization monomer smaller than trifluoroethylene, such as vinyl fluoride, or vinylidene chloride the EC fluoropolymer since similar properties would be expected [0009].

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185 A1) as applied to claim 1 above in view of Derwent Abstract of JP 59230208 A (referred to hereinafter as JP ‘208).
Regarding claim 4, Cheng discloses a heat transfer system as shown above in claim 1.
	However, Cheng does not disclose ethylene in the copolymer.  JP ‘208 teaches a copolymer consisting of at least 33 and not more 90 mol% vinylidene fluoride, 5-35 mol% of ethylene, and 5-43 mol% of tetrafluoroethylene which is dielectric and be used as a condenser film.  Cheng and JP’208 are analogous art concerned with similar technical difficulty, namely dielectric vinylidene fluoride copolymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add ethylene in the amount per the teachings of JP ‘208, and the motivation to do so would have been as JP ‘208 suggests the polymer has high dielectric constant, low dielectric loss tangent over a wide temperature range, and can be used as a condenser film.  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185 A1) as applied to claim 1 above in view of Bauer (US 2012/0116039 A1).
Regarding claim 8, Cheng discloses the heat transfer system as shown above in claim 1.
	However, Cheng does not disclose the copolymer comprises an ordered distribution of monomer units comprising chlorine along the copolymer polymer backbone.  Bauer teaches a process for manufacturing terpolymers by polymerization of vinylidene fluoride, trifluoroethylene and chlorofluoroethylene or chlorotrifluoroethylene [0002].  The polymer properties are reproducible and therefore the comonomer distribution is ordered [0012, 0035-0038].  Bauer teaches the terpolymers may be used for micropumps and capacitors [0003].  Cheng and Bauer are analogous art concerned with similar, namely vinylidene terpolymers used as micropumps.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prepare the terpolymer as per the teachings of Bauer, and the motivation to do so would have been as Bauer suggests the terpolymers have the distinctive feature of being relaxors, possessing electrostrictive properties, have a diffuse phase transition, a very narrow hysteresis loop, a high electric constant at ambient temperature and a relatively high strain, and reproducible [0003-0004, 0012].  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2016/0087185 A1) as applied to claim 1 above in view of Zhang (US 2016/0076798 A1).
Regarding claim 16, Cheng discloses the heat transfer system as shown above in claim 1.
	However, Cheng does not limit the addition polymerization monomer (ii) comprises vinyl fluoride and the monomer (ii) is selected from 2,3,3,3-tetrafluoropropylene, vinylidene chloride, 2 [0029-0030].  Zhang is concerned with cooling devices employing electrocaloric polymers [0002].  Cheng and Zhang are analogous art concerned with the same field of endeavor, namely heat transfer systems comprising similar electrocaloric polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add both vinyl fluoride and vinylidene chloride from a limited number of choices, and since such polymers are high electrocaloric polymer and similar properties are expected [0029]..  

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.  The following comment(s) apply:
Applicant's arguments filed 05/17/2021 have been fully considered and are substantially persuasive.  The following comment(s) apply:
A) Applicant’s argument that nowhere does Bauer teach or suggest that the comonomer distribution is ordered (page 5) is not persuasive.  Bauer teaches the process includes a secondary mixture constituted of VDF, TrFE and CFE or CTFE is step iii).  Then the secondary mixture is reinjected continuously into the reactor so as to maintain therein a constant pressure of at least 80 bar in step iv).  The distribution is not completely random.  Therefore, there is some order in the distribution in the CFE or CTFE being introduced in the copolymer and CFE and CTFE would 
	B) Applicant’s argument that neither reference teaches an addition polymerization monomer smaller than trifluoroethylene used in places of trifluoroethylene and tetrafluoroethylene, or in addition to trifluoroethylene and in combination with a halogenated addition polymerization monomer other than tetrafluoroethylene or trifluoroethylene that is different than (i) or (ii) and is larger than vinylidene fluoride (page 5) is not persuasive.  The instant claims have the word “comprising” for the copolymer.  Therefore, additional monomers may be present.  The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP § 2111.03.  Cheng discloses R2 may include chlorofluoroethylene, chlorotrifluoroethylene, vinylidene chloride, vinyl fluoride and combinations thereof [0009].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add an addition polymerization monomer smaller than trifluoroethylene, such as vinyl fluoride, or vinylidene chloride the EC fluoropolymer since similar properties would be expected [0009].  Therefore, the chlorine addition polymerization monomer can still be present with the vinyl fluoride.  
	C) Applicant’s argument that Cheng also does not teach at least one of the addition polymerization monomers (ii) or (iii) is a chiral monomer, and the copolymer includes syndiotactic ordered segments of chiral monomer units (page 6) is persuasive.  Therefore, the rejection of claim 6 is withdrawn.

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record, Cheng does not teach or suggest wherein at least one of the addition polymerization monomers (ii) or (iii) is a chiral monomer, and wherein the copolymer includes syndiotactic ordered segments of chiral monomer units.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zellers (US 2014/0139328 A1) teaches a localized multimodal haptic system.
Ramstein (US 2014/0139329 A1) teaches a localized multimodal haptic system.
Baras (US 2007/0167590 A1) teaches terpolymers containing vinylidene fluoride and trifluoroethylene associated with a monomer chosen from chlorodifluoroethylene, 1,2-chlorofluoroethylene, vinylidene chloride, and chlorotrifluoroethylene may be used as heat carriers due to large electrocaloric effect [0112, 0114].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767